DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 11/09/2020 have been fully considered but they are not persuasive. 
The Applicant alleges that
determining a reduction forecast power denoting, for the forecast period, a power by which power fed in during the forecast period is configured to be reduced, and supplying the reduction forecast power as negative control power, wherein the reduction forecast power is determined depending on the forecast power and depending on a controllable consumption power. 
Swaminathan and Markowz, either alone or in combination, fail to teach or suggest the above subject matter.
The Examiner contends that
Swaminathan discloses determining [Fig 3, (100)] {¶ (0040)} a reduction forecast [via 50] {¶ (0040)} power denoting [via 76] {¶ (0039)}, for the forecast period, a power by which power fed in during the forecast period {¶ (0038)} is configured to be reduced [via 50], wherein the reduction forecast power [via 50] is determined [FIG 2, (via 80)] depending on the forecast power [via 50] and depending on a controllable [via 82] {¶ (0023)} consumption power [at 32 & 34] {¶ (0018)}. 

However, Markowz et al. disclose supplying [Fig 1, (via 13 & 12)] {¶ (0148, 0151)} the reduction forecast power as negative control power {¶ (0005, 0087-0089)}. The combined teachings of primary and secondary prior art teach or exceed all features of the claimed invention. Hence the rejection. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Cancelled: Claim 18
Claims 1-17 & 19-21 stand rejected under 35 U.S.C. 103 as being unpatentable over Swaminathan et al. Pub No. US 2017/0016430 in view of Markowz et al. Pub No. US 2015/0311712.
Regarding Independent Claim 1
Swaminathan et al. disclose a method [Fig 1] {¶ (0015)} for operating a wind farm [10] {¶ (0015)} having one or more wind power installations for feeding electrical power into an electrical supply grid [8] {¶ (0015)}, the method comprising: 
feeding the electrical power into the electrical supply grid [8]; 
regulated via 42] {¶ (0020)} describing an infed power [via 73] {¶ (0024)} that is configured be fed in during a predetermined, future forecast period {¶ (0014)} by the wind farm [10]; 
determining [Fig 3, (100)] {¶ (0040)} a reduction forecast power denoting, for the forecast period [every day or 12 hours…etc.] {¶ (0043)}, a power by which power fed in during the forecast period is configured to be reduced [forecast may be used in a feedback loop to improve model selection (which will lead to reduced amount of power re-fed to the system grid] {¶ (0044)}, and.
wherein the reduction forecast power [Fig 3, (via 100)] is determined depending on the forecast power [via 42] and depending on a controllable [via 26 & 30] {¶ (0017-0018)} consumption power [at 32, 34] {¶ (0018)},
 wherein the controllable [Fig 2, (via 82)] {¶ (0023)} consumption power [at 32, 34] describes a power configured [via 82] to be consumed on demand in the forecast period [every day or 12 hours…etc.] by a plurality of controllable consumers [32, 34] present in the wind farm [8] {¶ (0017-0020)}.
Swaminathan et al. fail to disclose supplying the reduction forecast power as negative control power.
However, Markowz et al. disclose supplying [Fig 1, (via 13 & 12)] {¶ (0148, 0151)} the reduction forecast power as negative control power {¶ (0087-0089)}.
Therefore, it would have been obvious for one of ordinary skill in the art at the filing time of invention to have combined the teachings of Swaminathan et al. and Markowz et al. to provide positive or negative energy to maintain the power at the grid in case there is deviation in power flow from the source.
Claim 2
Swaminathan et al. disclose the method [Fig 1] {¶ (0015)} as claimed in claim 1, wherein the infed power [Fig 2, (via 73)] {¶ (0024)} is reduced by a value up to a level of the reduction forecast power [Fig 3, (via 100)] in response to a demand for grid [8] {¶ (0015)} support in the forecast period [every day or 12 hours…etc.] {¶ (0043)}.
Regarding Claim 3
Swaminathan et al. disclose the method [Fig 1] {¶ (0015)} as claimed in claim 1, wherein at least one of the plurality of controllable [via 26 & 30] {¶ (0017-0018)} consumers [32, 34] {¶ (0018)} is at least one of: 
switched on [via 26] or the power consumption [of 32 & 34] thereof is controlled [Fig 2, (via 82)] {¶ (0023)} so that the infed power [at 73] {¶ (0024)} is reduced as a result, 
wherein power is drawn from the electrical supply grid [8] {¶ (0015)} and is consumed when the infed power [at 73] that has not yet been reduced is lower than the reduction forecast power [Fig 3, (via 100)] {¶ (0040)} and is lower than a demanded reduction power [at 32 & 34] {¶ (0017-0019)}.
Regarding Claim 4
Swaminathan et al. disclose the method [Fig 1] {¶ (0015)} as claimed in claim 1, wherein determining the reduction forecast power [Fig 3, (via 100)] {¶ (0040)} includes adding: 
a production power multiplied by a prescribable quality value {¶ (0044)} and the controllable [via 82] {¶ (0023)} consumption power [at 32, 34] {¶ (0018)}, 

Regarding Claim 5
Swaminathan et al. disclose the method [Fig 1] {¶ (0015)} as claimed in claim 1, wherein: 
the controllable consumption power [at 32, 34] {¶ (0018)} is made up of a plurality of power proportions [32 & 34], 
each of the plurality of power proportions [32, 34] is associated with a respective controllable [via 82] consumer [32, 34], and 
one or more of the plurality of power proportions [32, 34] is calculated from a maximum power of the respective controllable consumer [32, 34] multiplied by a forecast availability [Fig 3, (100)] {¶ (0040)} of the respective controllable consumer [32, 34] {¶ (0017-0020)}.
Regarding Claim 6
Swaminathan et al. disclose the method [Fig 1] {¶ (0015)} as claimed claim 1, wherein the plurality of controllable consumers [32, 34] {¶ (0018)} are actuated by a central farm control unit [Fig 2, (82)] {¶ (0023)} of the wind farm [10] {¶ (0020)}, wherein the central farm control unit [82] receives a demand signal [from 50] {¶ (0024)} indicative of a demand for grid [8] support from a grid {¶ (0015)} control station [14] {¶ (0016)}, and 
wherein in response, in dependence on the demand [from 50], the central farm control unit [82] reduces the infed power [at 73] {¶ (0024)} and actuates one or more of the plurality of controllable consumers [32, 34] {¶ (0018)}.
Claim 7
Swaminathan et al. disclose the method [Fig 1] {¶ (0015)} as claimed in claim 1, wherein: 
at least one energy store [battery charging circuitry (battery not shown)] {¶ (0023)} is present in the wind farm [10] {¶ (0020)} to provide, at least temporarily, additional power to the wind power generated by the wind farm [10] for feeding into the electrical supply grid [8] {¶ (0015)}, and 
the reduction forecast power [Fig 3, (via 100)] {¶ (0040)} is determined depending on available power of the at least one energy store [battery charging circuitry (battery not shown)] {¶ (0023)}.
Regarding Claim 8
Swaminathan et al. disclose the method [Fig 1] {¶ (0015)} as claimed in claim 1, wherein the reduction forecast power [Fig 3, (via 100)] {¶ (0040)} is used as negative minutes control power [e.g. 30 minutes counting backwards] {¶ (0020)}.
Regarding Claim 9
Swaminathan et al. disclose the method [Fig 1] {¶ (0015)} as claimed in claim 1, wherein a central consumption control unit [Fig 2, (30)] {¶ (0018)} is provided to actuate or to coordinate the actuation of the plurality of controllable consumers [Fig1, (32, 34)] {¶ (0018)}, 
wherein the central consumption control unit [30] is coupled to a central farm control unit [82] {¶ (0023)} and receives a total consumption setpoint value from the central farm control unit [82], the total consumption setpoint value [via 30] at indicating a value by 
Regarding Claim 10
Swaminathan et al. disclose the method [Fig 1] {¶ (0015)} as claimed in claim 1, wherein at least one of: 
the forecast power or the reduction forecast power [Fig 3, (via 100)] {¶ (0040)} is given as a time profile over the forecast period {¶ (0014)}.
Regarding Claim 11
Swaminathan et al. disclose the method [Fig 1] {¶ (0015)} as claimed in claim 1 {¶ (0017-0020)}.
Swaminathan et al. fail to disclose the forecast period is 12 to 48 hours. 
However, Markowz et al. disclose a forecast period is 24 hours to 7days {¶ (0123)}. 
Therefore, it would have been obvious for one of ordinary skill in the art at the filing time of invention to have combined the teachings of Swaminathan et al. and Markowz et al. to provide positive or negative energy to maintain the power at the grid in case there is deviation in power flow from the source.
Swaminathan et al. and Markowz et al. disclose the claimed invention except for “forecast period is 12-48 hours”. It would have been an obvious matter of design choice to “have forecast period is 12-48 hours”, since such a modification would have involved a mere change in the size or duration of a component or time. A change in size or time period is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding Independent Claim 12
Swaminathan et al. disclose a wind farm [Fig 1 & 2, (10)] {¶ (0015)} comprising: 
a plurality of wind power installations [Fig 2, (52s)] {¶ (0021)} configured to generate electrical power; 
an infeed apparatus [73] {¶ (0024)} configured [Fig 2, (via 82)] {¶ (0023)} to feed the electrical power into the electrical supply grid [8] {¶ (0016)}; 
an identification apparatus [via 42] {¶ (0020)} configured to identify a forecast power {¶ (0014)} describing a power that is configured [Fig 2, (via 82)] {¶ (0023)} to be fed in during a predetermined, future forecast period [every day or 12 hours…etc.]  {¶ (0043)} by the wind farm [10]; 
a forecast determination means [Fig 3, (100)] {¶ (0040)} for determining a reduction forecast power denoting, for the forecast period [every day or 12 hours…etc.], a power by which the power fed in during the forecast period [every day or 12 hours…etc.] is configured to be reduced [forecast may be used in a feedback loop to improve model selection (which will lead to reduced amount of power re-fed to the system grid ] {¶ (0044)}; and 
at least one controllable [Fig 2, (via 82)] {¶ (0023)} consumer [at 32, 34] configured to consume power on demand, 
wherein the identification apparatus [via 42] {¶ (0020)} is configured such that the reduction forecast power is determined [via 100] {¶ (0040)} depending on the forecast power and a controllable [via 26 & 30] {¶ (0017-0018)} consumption power [at 32, 34] {¶ (0018)}, wherein the controllable [via 26 & 30] consumption power describes a power is configured to be consumed on demand in the forecast period [every day or 12 hours…etc.] by the at least one controllable [via 82] consumer [32, 34] {¶ (0017-0020)}.
Swaminathan et al. fail to disclose a supply means for supplying the reduction forecast power as negative control power.
However, Markowz et al. disclose a supply means [Fig 1, (via 13 & 12)] {¶ (0148, 0151)} for supplying the reduction forecast power as negative control power {¶ (0088-0089)}.
Therefore, it would have been obvious for one of ordinary skill in the art at the filing time of invention to have combined the teachings of Swaminathan et al. and Markowz et al. to provide positive or negative energy to maintain the power at the grid in case there is deviation in power flow from the source.
Regarding Claim 13
Swaminathan et al. disclose the wind farm [Fig 1 & 2, (10)] {¶ (0015)} comprising circuitry [Fig 2, (via 82)] {¶ (0023)} configured to execute the method [Fig 1] {¶ (0015)} as claimed in claim 1 {¶ (0017-0020)}.
Regarding Claim 14
Swaminathan et al. disclose the wind farm [Fig 1 & 2, (10)] {¶ (0015)} as claimed in claim 12, comprising a central consumption control unit [Fig 2, (30)] {¶ (0018)} configured to actuate or to coordinate the actuation of the at least one controllable [via 82] consumer [Fig1, (32, 34)] {¶ (0018)}, 
wherein the central consumption control unit [30] is coupled to a central farm control unit [82] {¶ (0023)} and is configured to receive a total consumption setpoint value from the central farm control unit [82] {¶ (0023)}, the total consumption setpoint value [via 30] indicating a value by which consumption of the at least one controllable [via 82] consumers [32, 34] is configured to be reduced in all {¶ (0017-0020)}.
Claim 15
Swaminathan et al. disclose the wind farm [Fig 1 & 2, (10)] {¶ (0015)} as claimed in claim 12, wherein: 
the at least one controllable [Fig 1, (via 82)] consumers [32, 34] {¶ (0018)} is configured as an externally switchable [via 26] {¶ (0017)} consumer to be switched on by a control device [82] {¶ (0023)} in the wind farm [10] for power consumption, 
the at least one controllable consumers [32, 34] is configured as a consumer whose power take-up can be controlled externally to be controlled by the control device [82] in the wind farm [10] for the purpose of power consumption with an adjustable power level [via 26], and 
the control device [82] is configured as a central farm control unit [82] or as a consumption control unit {¶ (0021-0023)}.
Regarding Claim 16
Swaminathan et al. disclose the wind farm [Fig 1 & 2, (10)] {¶ (0015)} as claimed in claim 12, comprising at least one energy store [battery charging circuitry (battery not shown)] {¶ (0023)} configured to provide, at least temporarily, additional power to the wind power generated by the plurality of wind power installations [52s] {¶ (0021)} for feeding into the electrical supply grid [8] {¶ (0015)}, 
wherein the at least one energy store [battery charging circuitry (battery not shown)] is prepared; 
to reduce the additional power on demand by a grid operator [user] {¶ (0034)}, and 
to provide information about at least one of: 
battery charging circuitry (battery not shown)] or a prediction about power that is configured [Fig 1, (via 82)] {¶ (0023)} to be reduced in the forecast period [every day or 12 hours…etc.] {¶ (0017-0020)}.
Regarding Independent Claim 17
Swaminathan et al. disclose a wind power installation [Fig 1 & 2, (10)] {¶ (0015)} for feeding electrical power into an electrical supply grid [8] {¶ (0016)}, the wind power installation [Fig 2, (52s)] {¶ (0021)} comprising: 
an infeed apparatus [73] {¶ (0024)} for feeding electrical power into the electrical supply grid [8], 
an identification apparatus [via 42] {¶ (0020)} for identifying a forecast power {¶ (0014)} describing a power to be fed in in a predetermined, future forecast period [every day or 12 hours…etc.] {¶ (0014, 0043)} by the wind power installation [52s], 
a forecast determination means [Fig 3, (100)] {¶ (0040)} for determining a reduction forecast power denoting [via 50] {¶ (0024)}, for the forecast period [every day or 12 hours…etc.], a power by which the power fed [from 52s] in in the forecast period [every day or 12 hours…etc.] can be reduced [forecast may be used in a feedback loop to improve model selection (which will lead to reduced amount of power re-fed to the system grid ] {¶ (0044)}, and 
the at least one controllable [via 82] {¶ (0023)} consumer [32, 34] {¶ (0018)} is configured [via 82] to consume power on demand, wherein the identification apparatus [via 42] {¶ (0020)} is configured such that the reduction forecast power [via 100] {¶ (0040)} is determined depending on the forecast power and a controllable [via 82] consumption power [at 32, 34] {¶ (0018)}, and 
every day or 12 hours…etc.] by the at least one controllable consumer [32, 34] present in the wind power installation [52s] {¶ (0017-0021)}.
Swaminathan et al. fail to disclose a supply means for supplying the reduction forecast power as negative control power.
However, Markowz et al. disclose a supply means [Fig 1, (via 13 & 12)] {¶ (0148, 0151)} for supplying the reduction forecast power as negative control power {¶ (0088-0089)}.
Therefore, it would have been obvious for one of ordinary skill in the art at the filing time of invention to have combined the teachings of Swaminathan et al. and Markowz et al. to provide positive or negative energy to maintain the power at the grid in case there is deviation in power flow from the source.
Regarding Claim 19
Swaminathan et al. disclose the method [Fig 1] {¶ (0015)} as claimed in claim 1, wherein the forecast period [every day or 12 hours…etc.] is divided into time periods {¶ (0014, 0043)}.
Regarding Claim 20
Swaminathan et al. disclose the method [Fig 1] {¶ (0015)} as claimed in claim 19, wherein each of the time periods is 4 hours or 15 minutes {¶ (0041)}.
Regarding Claim 21
Swaminathan et al. disclose a wind power installation [Fig 1 & 2, (10)] {¶ (0015)} as claimed in claim 17, wherein the forecast determination means Fig 2, (within 50)] {¶ (0022)} and the supply means [73] {¶ (0023)} form a single control unit {¶ (0022-0023)}.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAGDEEP S DHILLON whose telephone number is (571)270-7694.  The examiner can normally be reached on 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAGDEEP S DHILLON/Examiner, Art Unit 2836                                                                                                                                                                                                        


/Nguyen Tran/Primary Examiner, Art Unit 2838